UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission File Number 001-51379 CHINA POWER EQUIPMENT, INC. (Exact name of registrant as specified in its charter) Maryland 20-5101287 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Yongle Industry Zone, Jingyang Industry Concentration Area Shaanxi, P.R.China 713702 (Address of Principal Executive Offices including zip code) 86-29-62619758 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yes oNo þ As of November 12, 2012,19,459,680 shares of the issuer’s common stock, par value $0.001, were outstanding. Table of Contents Table of Contents Page Part I FINANCIAL INFORMATION F-1 ITEM 1 FINANCIAL STATEMENTS F-1 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4 CONTROLS AND PROCEDURES 7 Part II OTHER INFORMATION 8 ITEM 1 LEGAL PROCEEDINGS 8 ITEM 1A. RISK FACTORS 8 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4 MINE SAFETY DISCLOSURES 8 ITEM 5 OTHER INFORMATION 8 ITEM 6 EXHIBITS 8 Table of Contents Part I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS China Power Equipment, Inc. Consolidated Balance Sheets September 30, 2012 December 31, 2011 (unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory (Note 3) Prepaid expenses and other receivables Total Current Assets Property, plant and equipment, net (Note 4) Intangible assets, net (Note 5) Deposit on contract rights (Note 6) Prepaid capital lease (Note 8) Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Other payables and advance from customers Lease payable - current portion (Note 8) Short-term loan (Note 7) Income taxes payable Total Current Liabilities Long-term Liabilities Lease payable - noncurrent portion (Note 8) Total Long-term Liabilities Total Liabilities Stockholders' Equity Series B convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 4,102,000 shares issued and outstanding at September 30, 2012 and 4,149,667 shares issued and outstanding at December 31, 2011 (Note 9) Undesignated preferred stock, $0.001 par value, 5,000,000 shares authorized, None issued and outstanding - - Common stock: par value $0.001 per share, 100,000,000 shares authorized; 19,459,680 shares issued and outstanding at September 30, 2012 and 19,412,013 shares issued and outstanding at December 31, 2011 (Note 9) Additional paid in capital Statutory surplus reserve fund (Note 11) Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents China Power Equipment, Inc. Consolidated Statements of Operations and Comprehensive Income Three Months Ended September 30, Nine Months Ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue, net $ Cost of goods sold ) Gross profit Selling, general and administrative expenses Net income from operations Other income (expenses) Other income - - Other expenses ) Interest income Interest expense - - ) - Total other income Net income before income taxes Income taxes (Note 12) Net income $ Other Comprehensive Income Change in foreign currency translation adjustment ) Comprehensive income $ Earnings per share - basic (Note 10) $ Earnings per share - diluted (Note 10) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents China Power Equipment, Inc. Consolidated Statements of Cash Flows Nine Months Ended September 30, (unaudited) (unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash: Depreciation and amortization expense Stock-based compensation Reversal of provision for impairment on advance to suppliers ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other receivables ) ) Accounts payable ) Other payables and advance from customers ) Income taxes payable Net cash (used in) provided by operating activities ) Cash Flows from Investing Activities Addition in plant and equipment ) ) Addition in construction in progress - ) Proceeds from disposal of investments - Net cash used in investing activities ) ) Cash Flows from Financing Activities - - Effect of exchange rate changes on cash and cash equivalents: (Decrease) Increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Interest paid in cash $ $
